DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            C.M., the mother,
                               Appellant,

                                     v.

       FLORIDA DEPARTMENT OF CHILDREN and FAMILIES,
                  and GUARDIAN AD LITEM,
                         Appellee.

                               No. 4D19-646

                               [May 30, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Carolyn Bell, Judge; L.T. Case No. 2018DP00551JK.

  Antony P. Ryan, Regional Counsel, and Paul O'Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

  Andrew Feigenbaum, Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney of Florida Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.